Citation Nr: 1606730	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a back disability, if so whether service connection is warranted.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to February 1944.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In January 2016, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

Before the Veteran submitted a substantive appeal, he withdrew his notice of disagreement with the RO's finding that he was incompetent to handle the disbursement of funds.  Therefore, this issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 1986 decision, the Board denied service connection for a back disability.  The Veteran did not appeal.

2.  The evidence received since the May 1986 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether a back disorder is related to the Veteran's service.

4.  The Veteran's service-connected back disability renders him unable to care for daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The May 1986 Board decision, which denied service connection for a back disability, is final.  38 U.S.C.A. § 7104(b) (West 1985); 38 C.F.R. § 38 U.S.C. 
§ 4004(b) (1982).
 
2.  The evidence received since the May 1986 Board decision is new and material and the claim for entitlement to service connection for a back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all doubt in favor of the Veteran, a back disability was incurred during service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The requirements for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.352 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board has determined that the benefits sought on appeal may be granted, no further discussion of the VCAA is required.

New and Material Evidence to reopen previously denied claim for a back disability

In February 1945, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal this decision.  In April 1985, the Veteran filed to reopen his claim.  The RO denied the Veteran's claim in April 1985, and he appealed this decision to the Board.  In a May 1986 decision, the Board denied service connection for a back disability.  The basis for the denial was that the Veteran's back deformity of the fifth lumbar vertebra was a congenital defect and compensation was not warranted for congenital defects.  The Veteran did not appeal the Board's decision.  Accordingly, the determination became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Veterans have one year to appeal a decision.  If they do not appeal, that decision becomes final.  In order to reopen a final decision, it is required that the Veteran submit new and material evidence for the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

The evidence of record at the time of the May 1986 decision included the Veteran's service treatment records that included a diagnosis of spina bifida.   

Since the May 1986 Board decision, the Veteran submitted a treatment record from Dr. I.L. dated in April 2014.  Dr. I.L. reviewed the October 2013 MRI and noted significant spondylosis with multiple spondylotic disc protrusions through the lumbar spine, but he did not see evidence of spina bifida.  In a May 2015 letter, Dr. I.L. concluded that the Veteran's low back pain was sustained from a service-related fall.  The Veteran also received a VA opinion from a nurse practitioner, M.G, in June 2014.  She opined that it was less likely as not that the Veteran had spina bifida prior to or in service because the VA MRI and lumbar spine x-ray from VAMC in 2013 do not show evidence of spina bifida.  She opined that if spina bifida had been found in service, evidence would have still been apparent on MRI/x-ray.  

As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  Moreover, the Board finds that the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claims and also raises a reasonable possibility of substantiating the claim.  In that regard, the new evidence shows that the Veteran never had a diagnosis of spina bifida, a congenital defect, which was the basis for the previous denial.  Furthermore, the evidence shows a possibility that his current spine disability is related to his back injury that occurred during service.  

Accordingly, the Veteran's claim for service connection for a back disability is reopened. 

Entitlement to service connection for a back disability

Turning to the underlying merits of the Veteran's claim, entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran claims that his current back disability began during his military service.  He testified that he worked with blimps during service and sometimes while pulling the lines from the blimps, his body would get thrown around and he would get knocked down.  He reported that his back began hurting at that time.  The Veteran also testified that he fell down a ladder on a ship during service and this incident injured his back.  

Service treatment records reflect that the Veteran was hospitalized for his back from January 1944 to February 1944.  At the time of admission to the hospital, he was diagnosed with spina bifida occulta, 5th lumbar.  Later in January 1944, the diagnosis was changed to congenital deformity of the fifth lumbar vertebra.

The Veteran testified that during his hospitalization, the physicians wanted to operate on the Veteran's back but he refused.  The Veteran alleges that the physician said that if he would not have surgery then he would be discharged and would not get any money or compensation from the VA.  The Veteran was discharged shortly thereafter.

In January 1945, the Veteran submitted a statement by a physician that noted that the examination of the Veteran revealed osteo-arthritis of the lumbar spine from injury lateral displacement of 2nd lumbar to right.      

In January 1945, the Veteran's parents reported that the Veteran had good health prior to service and that he complained of back pain after separation from service.

In April 2014, Dr. I.L. reviewed the October 2013 MRI and noted significant spondylosis with multiple spondylotic disc protrusions throughout the lumbar spine but no significant spinal stenosis.  He also did not see evidence of spina bifida.
In June 2014, a VA nurse practitioner, M.G., provided an opinion regarding the Veteran's back disability.  M.G. noted that a VA MRI and lumbar spine x-ray from the VAMC in 2013 did not show evidence of spina bifida and instead a diagnosis of degenerative disc disease (DDD) L5-S1 with spondylosis.  M.G. opined that if the spina bifida had been found in service, evidence would have still been apparent on MRI/x-ray.  M.G. found that current examinations, findings and MRIs are more probative in value than examination and x-rays from 1943.  She opined that it was less likely as not that the Veteran had spina bifida prior to or in service.  M.G. also noted, however, that it was less likely as not that the Veteran's current degenerative disc disease of lumbar spine is related to back complaints in service and is more likely related to normal aging process because DDD and spondylosis are quite common and typical in the aging population.  Furthermore, there was no evidence of back complaints or condition in the intervening 70 plus years since separation from service.  
 
The Veteran's representative argues that the Veteran filed claims for his back disability in 1945, 1986 and 2013, all of which were supported by physician statements and personal statements.  The Veteran's representative argues that these instances show complaints of a back disability since his original injury.

In a May 2015 statement, Dr. I.L. explained that the Veteran sustained a service-related fall while on a ship in 1943 when he was a serviceman.  Dr. I.L. found that there was a great likelihood that the Veteran sustained an injury to the intervertebral disc which had initiated the degenerative disc disease process or at a minimum, exacerbated the development of the degenerative disc disease.  Dr. I.L. concluded that the Veteran had been complaining of low back pain which he has sustained from service related fall.

Having reviewed the record, the Board finds that the evidence is in equipoise as to whether the Veteran's current back disability is related to his service.  In reaching this conclusion, the Board acknowledges that there are various positive and negative opinions of record, which are variously supported by adequate rationales.  As such, the Board concludes that the benefit of the doubt is for application.  Accordingly, service connection is warranted.

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.

Compensation at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014). 

Determinations as to the need for aid and attendance must be based on the actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of the upper extremities, or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015). 

Review of the record reflects that the Veteran is currently in receipt of service connection for bilateral hearing loss disability, evaluated as 10 percent disabling, and tinnitus, evaluated as 10 percent disabling.  Per this decision, service connection is granted for the Veteran's back disability.  His back disability has not yet been rated, but all indications show that he has severe back pain.

In April 2014, the Veteran received a VA examination for housebound status or permanent need for regular aid and attendance.  The examination noted that the Veteran was very unsteady on his feet.  He was not able to prepare his own meals.  He needed assistance with bathing, dressing and toileting.  He was unable to manage his medications or his financial affairs.  The Veteran had severe low back pain with sitting and standing which made it difficult to bathe, dress and toilet himself.  The Veteran only left his home to attend medical appointments.

The Veteran currently lives with his daughter and son-in-law.  He also testified that he thought he would be unable to take care of himself if he was alone due to his severe hearing impairment.

Upon careful review of the record, the Board concludes that special monthly compensation based on the need for the aid and attendance of another person is warranted.  The evidence demonstrates that the service-connected disabilities, and mainly the Veteran's back disability, have caused the need for the regular aid and attendance of another person.  In this regard, the April 2014 examiner found that he had difficulty bathing, dressing and toileting due to his back disability.  

Essentially, the evidence establishes that the Veteran's service-connected back disability causes him to be so helpless as to require regular aid an attendance of another person.  Accordingly, the Board concludes that the criteria for the award of special monthly compensation benefits based on a need for regular aid and attendance or being housebound have been met.

	
ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a back disability having been submitted, the previously denied claim is reopened.

Entitlement to service connection for a back disability is granted.

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is granted, subject to regulations applicable to the payment of monetary benefits.

 


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


